Citation Nr: 1012751	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
gastritis to include erosive esophagitis, GERD, duodenal 
ulcer and peptic ulcer disease, currently rated as 30 
percent disabling.  

2.	Entitlement to service connection for phlebitis, to 
include deep venous thrombosis, as secondary to service-
connected polycythemia vera.  

3.	Entitlement to service connection for cellulitis, as 
secondary to service-connected polycythemia vera.  

4.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1988 to November 
1992.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2006 
and September 2008 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a statement of record dated in February 2010, the Veteran 
indicates that reports from the Social Security 
Administration (SSA), and perhaps from other unemployment 
agencies, detail the severity of his disorders and the way 
in which his disorders cause him to be unemployable.  Such 
reports are not of record, however.  

As VA has a duty to obtain SSA records when they may be 
relevant to a claim, the Board finds additional development 
warranted here for each of the claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies 
of relevant documents pertaining to the 
Veteran's claims, to include any 
decisions as well as copies of any 
medical records used by that agency in 
making a determination on behalf of the 
Veteran for SSA benefits purposes.  Any 
such records received should be 
associated with the Veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
Veteran's claims folder.  

2.  In addition, efforts should be used 
to obtain any records pertaining to any 
non-SSA "unemployment reports" 
(referred to by the Veteran in the 
February 2010 statement of record) that 
may be outstanding.  If such records 
are not obtained, this fact should be 
documented for the claims folder.  

3.  Then the Veteran's claims should be 
readjudicated.  If any benefit on 
appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


